Exhibit 10.13

 

BENEFICIAL MUTUAL SAVINGS BANK

 

ELECTIVE DEFERRED COMPENSATION PLAN

 

AS AMENDED AND RESTATED

EFFECTIVE AS OF JANUARY 1, 2012

 

--------------------------------------------------------------------------------


 

BENEFICIAL MUTUAL SAVINGS BANK

ELECTIVE DEFERRED COMPENSATION PLAN

 

TABLE OF CONTENTS

 

 

Page

ARTICLE I PURPOSE

1

 

 

ARTICLE II DEFINITIONS

2

 

 

2.1 401(k) Plan

2

2.2 Basic Contributions

2

2.3 Beneficiary

2

2.4 Board

2

2.5 Code

2

2.6 Committee

2

2.7 Compensation

2

2.8 Deferred Compensation

2

2.9 Deferred Compensation Account

2

2.10 Deferred Compensation Agreement

3

2.11 Disability Retirement

3

2.12 Early Retirement

3

2.13 Effective Date

3

2.14 Eligible Employee

3

2.15 Employee

3

2.16 Employer

3

2.17 Employer Matching Contributions

3

2.18 Employer Profit Sharing Contributions

3

2.19 Entry Date

3

2.20 Hour of Service

3

2.21 Late Retirement

3

2.22 Matching Contribution

4

2.23 Normal Retirement

4

2.24 Participant

4

2.25 Plan Benefit

4

2.26 Plan Year

4

2.27 Profit Sharing Contribution

4

2.28 Salary Reduction Contributions

4

2.29 Separation from Service

4

2.30 Specified Employee

4

2.31 Trust

4

 

 

ARTICLE III ELIGIBILITY AND PARTICIPATION

4

 

 

3.1 Eligibility

4

 

i

--------------------------------------------------------------------------------


 

3.2 Participation

5

3.3 Deferred Compensation Agreements

5

3.4 Performance-Based Compensation

5

 

 

ARTICLE IV DEFERRED COMPENSATION ACCOUNT

5

 

 

4.1 Deferred Compensation

5

4.2 Employer Matching Contributions

5

4.3 Employer Profit Sharing Contributions

6

4.4 Vesting

6

4.5 Participant-Directed Investment Options

6

4.6 Statement of Account

6

 

 

ARTICLE V PLAN DISTRIBUTIONS

7

 

 

5.1 Termination Benefits

7

5.2 Retirement and Disability Benefits

7

5.3 Death Benefits

7

5.4 Unforeseeable Emergency Distributions

7

5.5 Election of Form of Benefit Payment

8

5.6 Distribution Elections

8

5.7 Form of Benefit Payments

9

5.8 Withholding for Payroll Taxes

9

5.9 Commencement of Payments

9

5.10 Payment to Guardian

9

5.11 Transition Distribution Elections

9

5.12 Distributions to Specified Employees

10

5.13 Cashouts

10

5.14 Separation from Service Prior to 2009

10

 

 

ARTICLE VI ~Heading 1~ BENEFICIARY DESIGNATION

10

 

 

6.1 Beneficiary Designation

10

6.2 Amendments

10

6.3 No Beneficiary Designation

10

6.4 Effect of Payment

11

6.5 Death of Beneficiary

11

 

 

ARTICLE VII ADMINISTRATION

12

 

 

7.1 Committee

12

7.2 Agents

12

7.3 Binding Effect of Decisions

12

7.4 Indemnity of Committee

12

 

 

ARTICLE VIII CLAIMS PROCEDURE

13

 

 

8.1 Claim

13

 

ii

--------------------------------------------------------------------------------


 

8.2 Denial of Claim

13

8.3 Review of Claim

13

8.4 Final Decision

13

 

 

ARTICLE IX AMENDMENT, MERGER AND TERMINATION OF PLAN

14

 

 

9.1 Amendment of Plan

14

9.2 Merger of Plan

14

9.3 Termination of Plan

14

 

 

ARTICLE X MISCELLANEOUS

15

 

 

10.1 Unfunded Plan

15

10.2 Unsecured General Creditor

15

10.3 Nonassignability

15

10.4 Not a Contract of Employment

15

10.5 Participant Cooperation

15

10.6 Terms

15

10.7 Captions

15

10.8 Governing Law

16

10.9 Validity

16

10.10 Notice

16

10.11 Successors

16

10.12 Prohibition on Acceleration of Payments

16

 

iii

--------------------------------------------------------------------------------


 

BENEFICIAL MUTUAL SAVINGS BANK

ELECTIVE DEFERRED COMPENSATION PLAN

AS AMENDED AND RESTATED

EFFECTIVE AS OF JANUARY 1, 2012

 

ARTICLE I

 

PURPOSE

 

The purpose of this Elective Deferred Compensation Plan (hereinafter referred to
as the “Plan”) is to permit a select group of management or highly compensated
employees of Beneficial Mutual Savings Bank and its affiliates as described
herein (the “Employer”) to elect to defer compensation and to provide for the
distribution of benefits at the time and in the manner described herein. The
Plan is designed to allow these employees to maximize their ability to save on a
tax-deferred basis and providing such key employees those benefits that would
have been available under the Beneficial Mutual Savings Bank Employees’ Savings
and Stock Ownership Plan but have been curtailed by application of - -

 

(a) the limitation on elective deferral contributions under the Plan or under
Section 402(g) of the Code;

 

(b) the limitation on compensation taken into account under a qualified plan
under Section 401(a)(17) of the Code;

 

(c) the limitation on annual additions to qualified retirement plans under
Section 415(c) of the Code; and

 

(d) the nondiscrimination testing requirements under Section 401(k) and (m) of
the Code.

 

The Plan is intended to constitute a nonqualified deferred retirement plan
which, in accordance with ERISA §§ 201(2), 301(a)(3) and 401(a)(1), is “unfunded
and maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees.”
This Plan was amended and restated, effective as of January 1, 2009, to conform
to the requirements of Section 409A of the Code and the regulations issued
thereunder. This Plan is hereby further amended and restated, effective as of
January 1, 2012, to allow for greater flexibility with respect to non-elective
contributions made by the Employer on behalf of participating employees.

 

This amended and restated Plan shall apply to amounts deferred (including
earnings thereon) by a Participant after December 31, 2004. Amounts deferred by
a Participant prior to January 1, 2005, including earnings thereon, shall be
governed by the terms of the Plan in effect on December 31, 2004.

 

1

--------------------------------------------------------------------------------


 

ARTICLE II

 

DEFINITIONS

 

For the purposes of this Plan, the following words and phrases shall have the
meanings indicated, unless the context clearly indicates otherwise:

 

2.1 401(k) Plan. “401(k) Plan” means the Beneficial Mutual Savings Bank
Employees’ Savings and Stock Ownership Plan, as sponsored by Beneficial Mutual
Savings Bank, or any successor plan thereto providing a cash or deferred
arrangement described in Section 401(k) of the Code in which the Participants in
this Plan also participate and which is sponsored by the Employer.

 

2.2 Basic Contributions. “Basic Contributions” shall have the same meaning as
the definition of the term in the 401(k) Plan.

 

2.3 Beneficiary. “Beneficiary” means the person, persons, or entity designated
by the Participant to receive any amounts payable from the Participant’s
Deferred Compensation Account after the Participant’s death.

 

2.4 Board. “Board” means the Board of Trustees of Beneficial Mutual Savings
Bank.

 

2.5 Code. “Code” means the Internal Revenue Code of 1986, as amended from time
to time.

 

2.6 Committee. “Committee” means those individuals appointed by Beneficial
Mutual Savings Bank to administer this Plan.

 

2.7 Compensation. “Compensation” means the total compensation paid by the
Employer to a Participant during the Plan Year, including bonuses and amounts
not includable in income by reason of a Participant’s agreement to defer
Compensation under the terms of this Plan or a Participant’s election under a
cash or deferred arrangement under Section 401(k) of the Code or a cafeteria
plan described in Section 125 of the Code.

 

2.8 Deferred Compensation. “Deferred Compensation” means the amount of
Compensation not yet earned which the Participant and the Employer mutually
agree shall be deferred pursuant to a Deferred Compensation Agreement in
accordance with the provisions of this Plan.

 

2.9 Deferred Compensation Account. “Deferred Compensation Account” means the
individual account maintained in a Rabbi Trust established and maintained by the
Employer to which Deferred Compensation, Employer Matching Contributions and
Employer Profit Sharing Contributions for each Participant are credited, and to
which interest, dividends, and investment gains are added to the account and the
amount of any distributions, investment loses, and expenses are deducted from
the account.

 

2

--------------------------------------------------------------------------------


 

2.10 Deferred Compensation Agreement. “Deferred Compensation Agreement” means
the agreement between the Employer and the Employee to defer Compensation under
the terms of the Plan.

 

2.11 Disability Retirement. “Disability Retirement” means that the Participant
is, by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
Employees of the Employer.

 

2.12 Early Retirement. “Early Retirement” means retirement from service with the
Employer which becomes effective on the first day of the month immediately
following the Plan Year quarter during which the Participant attains age 55.

 

2.13 Effective Date. “Effective Date” of this amended and restated Plan means
January 1, 2012. The Effective Date of the original Plan was October 1, 1996.

 

2.14 Eligible Employee. “Eligible Employee” means a highly compensated employee
or a select member of management who the Compensation Committee of the Board of
Directors of Beneficial Mutual Bancorp, Inc. determines is eligible to
participate in the Plan.

 

2.15 Employee. “Employee” means an individual employed as a common law employee
of the Employer.

 

2.16 Employer. “Employer” means Beneficial Mutual Savings Bank, having its
principal place of business in the Commonwealth of Pennsylvania including all
members of the controlled group of corporations or trades or businesses under
common control as defined under Code Section 414(b) and (c) respectively, or any
successors to the business thereof.

 

2.17 Employer Matching Contributions. “Employer Matching Contribution” means the
contributions, if any, that are credited to the Participant’s Deferred
Compensation Account in accordance with the matching contribution provisions of
the Plan.

 

2.18 Employer Profit Sharing Contributions. “Employer Profit Sharing
Contributions” means the contributions, if any, that are credited to the
Participant’s Deferred Compensation Account in accordance with the profit
sharing contribution provisions of the Plan.

 

2.19 Entry Date. “Entry Date” means the date on which an Employee becomes an
Eligible Employee.

 

2.20 Hour of Service. “Hour of Service” shall have the same meaning as the
definition of the term in the 401(k) Plan.

 

2.21 Late Retirement. “Late Retirement” means retirement from service with the
Employer after the Participant has attained age 65 which becomes effective on
the first

 

3

--------------------------------------------------------------------------------


 

day of the month immediately following the Plan Year quarter during which the
Participant retires from service with the Employer.

 

2.22 Matching Contribution. “Matching Contribution” (but not “Employer Matching
Contribution”) shall have the same meaning as the definition of the term in the
401(k) Plan.

 

2.23 Normal Retirement. “Normal Retirement” means retirement from service with
the Employer which becomes effective on the first day of the month immediately
following the Plan Year quarter during which the Participant attains age 65.

 

2.24 Participant. “Participant” means any individual who is participating or has
participated in this Plan.

 

2.25 Plan Benefit. “Plan Benefit” means the benefit payable to a Participant as
determined in accordance with the provisions of this Plan.

 

2.26 Plan Year. “Plan Year” means the twelve (12) consecutive month period
beginning January 1 and ending December 31.

 

2.27 Profit Sharing Contribution. “Profit Sharing Contribution” (but not
“Employer Profit Sharing Contribution”) shall have the same meaning as the
definition of the term in the 401(k) Plan.

 

2.28 Salary Reduction Contributions. “Salary Reduction Contribution” shall have
the same meaning as the definition of the term in the 401(k) Plan.

 

2.29 Separation from Service. “Separation from Service” or “Separates from
Service” means the severance of a Participant’s employment as determined in
accordance with Section 409A of the Code.

 

2.30 Specified Employee. “Specified Employee” means an Employee who, as of the
date of the Employee’s Separation from Service is a key employee (as defined in
Section 416(i) of the Code without regard to paragraph (5) thereof) of the
Employer, but only if any stock of the Employer is publicly-traded on an
established securities market or otherwise.

 

2.31 Trust. “Trust” means the Rabbi Trust established and maintained by the
Employer for the purpose of accepting contributions under the Plan and to which
interest, dividends, and investment gains are added and from which the amount of
any distributions, investment losses, and expenses are deducted.

 

ARTICLE III

 

ELIGIBILITY AND PARTICIPATION

 

3.1 Eligibility. Participation in this Plan is limited to those Employees who
are Eligible Employees.

 

4

--------------------------------------------------------------------------------


 

3.2 Participation. Participation in the Plan shall commence on the date that an
Eligible Employee executes a Deferred Compensation Agreement in the form and
manner described in Section 3.3 or, if later, the date as of which the Employer
first determines that an Employer Matching Contribution or an Employer Profit
Sharing Contribution shall be credited to the Eligible Employee’s Deferred
Compensation Account. In the first Plan Year in which an Employee becomes an
Eligible Employee, the Eligible Employee may execute a Deferred Compensation
Agreement with respect to Compensation paid for services to be performed in that
Plan Year subsequent to execution of that Agreement provided that the Deferred
Compensation Agreement is executed within 30 days after the date that the
Employee became an Eligible Employee. In all other instances, Deferred
Compensation Agreements shall be executed before the beginning of the Plan Year
in which the Compensation is payable. Participation in this Plan is not
predicated on participation in the 401(k) Plan.

 

3.3 Deferred Compensation Agreements. A Deferred Compensation Agreement shall be
effective as of the first day of the payroll period beginning immediately
following the first day of the Plan Year or the first day of the payroll period
beginning immediately following the Entry Date. A Deferred Compensation
Agreement will remain in effect for the initial Plan Year and each Plan Year
thereafter. A Deferred Compensation Agreement may not be changed with respect to
the Plan Year. Any modification or revocation of a Deferred Compensation
Agreement shall only be effective beginning with the Plan Year following the
Plan Year in which the modification or revocation is made.

 

3.4 Performance-Based Compensation. In the case of any performance-based
compensation, within the meaning of Section 409A of the Code, that is based upon
a performance period of at least 12 months, an Eligible Employee may make a
separate Deferred Compensation Agreement with respect to such compensation no
later than the date that is six months before the end of the performance period,
provided that the Eligible Employee performs services continuously from a date
no later than the date upon which the performance criteria are established
through a date no earlier than the Deferred Compensation Agreement with respect
with such compensation. In no event shall a Deferred Compensation Agreement be
effective with respect to performance-based compensation if it made after such
compensation has become substantially certain to be paid and readily
accertainable.

 

ARTICLE IV

 

DEFERRED COMPENSATION ACCOUNT

 

4.1 Deferred Compensation. The amount of Compensation that a Participant elects
to defer pursuant to a properly executed Deferred Compensation Agreement shall
be made by payroll deduction and credited to the Participant’s Deferred
Compensation Account as the non-deferred compensation becomes payable.

 

4.2 Employer Matching Contributions. For each Plan Year, the Employer will
contribute an Employer Matching Contribution on behalf of each Participant who
is employed by the Employer on the last day of the Plan Year and has completed
at least

 

5

--------------------------------------------------------------------------------


 

1,000 Hours of Service during the Plan Year in an amount equal to the excess of
(a) the maximum Matching Contribution which could have been allocated to the
Participant under the 401(k) Plan, without regard to the level of the
Participant’s Salary Reduction Contributions to the 401(k) Plan for the Plan
Year, but for the limitations set forth in Sections 401(a)(17), 401(k),
401(m) and 415(c) of the Code, over (b) the maximum Matching Contribution which
could have been allocated to the Participant under the 401(k) Plan, without
regard to the level of the Participant’s Salary Reduction Contributions to the
401(k) Plan. The amount of such Employer Matching Contribution will be credited
to the Participant’s Deferred Compensation Account.

 

4.3 Employer Profit Sharing Contributions. For each Plan Year, the Employer will
contribute an Employer Profit Sharing Contribution on behalf of each Participant
who is employed by the Employer on the last day of the Plan Year and has
completed at least 1,000 Hours of Service during the Plan Year in an amount
equal to the excess of (a) the sum of the Basic Contribution and Profit Sharing
Contribution which would have been allocated to the Participant under the 401(k)
Plan but for the limitations set forth in Sections 401(a)(17) and 415(c) of the
Code, over (b) the sum of the Basic Contribution and Profit Sharing Contribution
actually allocated to the Participant under the 401(k) Plan for the Plan Year.
The amount of such Employer Profit Sharing Contribution will be credited to the
Participant’s Deferred Compensation Account.

 

4.4 Vesting. A Participant will always be 100% vested in the account balance of
his Deferred Compensation Account. However, all funds placed in the Rabbi Trust
by the Employer will still be subject to the claims of the Employer’s creditors.
Participants have no beneficial ownership in or preferred claim on their
Deferred Compensation Accounts until actual payment. The rights of Participants
are those of an unsecured general creditor of the Employer as described in
Section 10.2 of this Plan.

 

4.5 Participant-Directed Investment Options. Each Participant shall have the
opportunity to direct the investment of his Deferred Compensation Account among
the investment options selected by the Committee in multiples of 1%. Transfers
among investment options may be made on a quarterly basis throughout the Plan
Year, to be effective as soon as administratively feasible. The right to direct
investment options shall in no way be interpreted to give the Participant any
greater claim to those funds so directed than that which has been granted to the
Participant by the terms of this Plan and, specifically, Section 4.4 above.

 

4.6 Statement of Account. The Committee shall submit to each Participant, within
thirty (30) days after the close of each calendar quarter and at such other time
as determined by the Committee, a statement setting forth the balance to the
credit of the Deferred Compensation Account maintained for a Participant.

 

6

--------------------------------------------------------------------------------


 

ARTICLE V

 

PLAN DISTRIBUTIONS

 

5.1 Termination Benefits. The Employer shall pay a Plan Benefit equal to the
amount of the Participant’s Deferred Compensation Account to each Participant
who Separates from Service prior to Early Retirement. Except as provided in
Section 5.12, the Plan Benefit shall be paid in a lump sum as soon as
practicable following the Participant’s Separation from Service, but not later
than the last day of the calendar year in which the Participant Separates from
Service or, if later, by the 15th day of the third calendar month following the
Participant’s Separation from Service. A Participant shall not be permitted,
directly or indirectly, to designate the taxable year of the payment.

 

5.2 Retirement and Disability Benefits. The Employer shall pay a Plan Benefit
equal to the amount of the Participant’s Deferred Compensation Account to each
Participant who Separates from Service on account of Disability, Early, Normal,
or Late Retirement in accordance with this Article V.

 

5.3 Death Benefits. Upon the death of a Participant, the Employer shall pay to
the Participant’s Beneficiary an amount determined as follows:

 

(a) If the Participant dies after Separation from Service with the Employer, the
amount payable shall be equal to the remaining unpaid balance of the
Participant’s Deferred Compensation Account. Benefits shall be paid in a lump
sum to his Beneficiary, except as otherwise elected by the Participant in
accordance with this Article V.

 

(b) If the Participant dies prior to Separation from Service with the Employer,
the amount payable shall be the Participant’s Deferred Compensation Account
balance at the time death occurs. Prior to his death, a Participant may elect,
in accordance with Section 5.6, that death benefits be paid to his Beneficiary
in a form described in Section 5.7. If the Participant does not elect a form of
payment, benefits shall be paid in a lump sum to his Beneficiary.

 

5.4 Unforeseeable Emergency Distributions. Upon a finding that a Participant has
suffered an unforeseeable emergency, the Committee may, in its sole discretion,
allow a distribution from the Participant’s Deferred Compensation Account prior
to the time specified for payment of benefits under the Plan. An “unforeseeable
emergency” is a severe financial hardship to the Participant resulting from an
illness or accident of the Participant, the Participant’s spouse, Beneficiary or
dependent (as defined in Section 152 of the Code without regard to
Section 152(b)(1), (b)(2) and (d)(1)(B)); loss of the Participant’s property due
to casualty (including the need to rebuild a home following damage not otherwise
covered by insurance); or other similar or unforeseeable circumstances arising
as a result of events beyond the control of the Participant. A distribution on
account of an unforeseeable emergency may not be made to the extent that such
emergency is or may be relieved through reimbursement or compensation from
insurance or otherwise, by liquidation of the

 

7

--------------------------------------------------------------------------------


 

Participant’s assets, to the extent the liquidation of such assets would not
cause severe financial hardship, or by cessation of deferrals under the Plan. A
distribution because of an unforeseeable emergency must be limited to the amount
reasonably necessary to satisfy the emergency need (which may include amounts
necessary to pay any federal, state, local or foreign income taxes or penalties
reasonably anticipated to result from the distribution). Following an emergency
distribution, a Participant’s Deferred Compensation Agreement will be canceled
and no further Compensation may be deferred for the remainder of the Plan Year.

 

5.5 Election of Form of Benefit Payment. With respect to a Participant who
retires at Early, Normal or Late Retirement, Plan Benefits shall be paid in one
of the forms provided in Paragraph 5.7 as elected by the Participant in
accordance with Sections 5.6 or 5.11. A Participant who fails to elect the form
of benefit payment shall be deemed to have elected a Plan Benefit in the form of
a lump-sum payment. The Participant’s form of benefit election shall be
irrevocable, unless the Participant changes his election in accordance with
Section 5.6. With respect to a Participant who Separates from Service prior to
Early, Normal or Late Retirement, Plan Benefits shall be paid in a lump sum.

 

5.6 Distribution Elections. Except as provided in Section 5.11, a Participant
shall elect the form and time of distribution of his Plan Benefit not later than
the date by which the Participant makes his initial election to defer
Compensation under the Plan or, if later, the 30th day after the date as of
which the Employer first determines that an Employer Matching Contribution or an
Employer Profit Sharing Contribution shall be credited to the Participant’s
Deferred Compensation Account. A Participant shall be entitled to elect the form
of payment of his Plan Benefit that is payable upon the Participant’s Separation
from Service after Early, Normal or Late Retirement. A Participant may elect
that his Plan Benefit be paid in a form listed in Section 5.7. A Participant
shall also be entitled to elect the form of payment to his Beneficiary in the
event of the Participant’s death. If the Participant does not elect a form of
payment, benefits shall be paid in a lump sum. A Participant may elect to change
his distribution election provided that such election change satisfies
(a) through (c) below:

 

(a) The election change may not take effect until at least 12 months after the
date on which such election is made.

 

(b) In the case of an election related to a payment that is not on account of
Disability or death, the payment with respect to such election is made must be
deferred for period of not less than five years from the date such payment would
otherwise have been paid (or in the case of installment payments, five years
from the date the first installment is scheduled to be paid).

 

(c) Any election related to a payment at a specified time or pursuant to a fixed
schedule may not be made less than 12 months prior to the date the payment is
scheduled to be paid (or in the case of installment payments, 12 months prior to
the date of the first installment scheduled to be paid).

 

8

--------------------------------------------------------------------------------


 

5.7 Form of Benefit Payments.

 

(a) Monthly installments, either (i) over the Participant’s or Beneficiary’s
life expectancy, whichever is applicable, or (ii) over a period certain equal to
the number of years specified by the Participant. Payments that are made over a
life expectancy period shall be calculated in the same manner that is prescribed
by Treasury Regulations Section 1.401(a)(9)-l through 1.401(a)(9)-9 for
determining minimum required distributions and by using the Single Life Table
set forth in Section 1.401(a)(9)-9 of the Regulations. Payments that are made
over a periodic certain shall be calculated each Plan Year by multiplying the
value of the Participant’s Deferred Compensation Account as of the end of the
prior Plan Year by a fraction, the numerator of which is one and the denominator
of which is the number of years that remain in the period certain elected by the
Participant.

 

(b) A lump-sum payment.

 

5.8 Withholding for Payroll Taxes. The Employer shall withhold from Plan
Benefits any income or employment taxes required to be withheld from a
Participant’s wages.

 

5.9 Commencement of Payments. Except as elected by a Participant in accordance
with Sections 5.6 or 5.11 or as provided by Section 5.12, payment of benefits
shall commence as soon as practicable after the occurrence of the distributable
event for which a Participant or Beneficiary becomes eligible to receive a Plan
Benefit, but not later than the last day of the Plan Year in which such event
occurs or, if later, by the 15th day of the third calendar month following the
occurrence of such event. A Participant or a Beneficiary shall not be permitted,
directly or indirectly, to designate the taxable year in which payments shall
commence.

 

5.10 Payment to Guardian. If a Plan Benefit is payable to a minor or a person
declared incompetent or to a person incapable of handling the disposition of
property, the Committee may direct payment of such Plan Benefit to the guardian,
legal representative or person having the care and custody of such minor or
incompetent person. The Committee may require proof of incompetency, minority,
incapacity or guardianship as it may deem appropriate prior to distribution of
the Plan Benefit. Such distribution shall completely discharge the Committee and
the Employer from all liability with respect to such Plan Benefit.

 

5.11 Transition Distribution Elections. Notwithstanding anything in the Plan to
the contrary, a Participant may make a distribution election on or before
December 31, 2008, with respect to both the time and form of payment of Plan
Benefits that are payable upon the Participant’s Early, Normal or Late
Retirement or upon death. With respect to any such election, the election may
only apply to an amount that would not otherwise be payable in 2008 and may not
cause an amount to be paid in 2008 that would not otherwise be payable in 2008.
Such election may specify the form of

 

9

--------------------------------------------------------------------------------


 

benefit payment in accordance with Section 5.7 as well as the timing of when
such benefit payments shall commence.

 

5.12 Distributions to Specified Employees. In the case of a Participant who is a
Specified Employee on the date of his Separation from Service, no distribution
shall be made to the Participant before the date which is six months after the
date of such Separation from Service, except in the case of the Participant’s
death or Disability.

 

5.13 Cashouts. Notwithstanding anything in the Plan to the contrary and
notwithstanding the Participant’s distribution election, a mandatory lump sum
payment shall be made to the Participant or to his Beneficiary (in the case of
the death of the Participant) if the value of the Participant’s Plan Benefit is
not greater than the applicable dollar amount under Section 402(g)(1)(B) of the
Code. A mandatory lump sum payment shall result in the termination and
liquidation of the entirety of the Participant’s interest under the Plan,
including all agreements, methods, programs or other arrangements with respect
to which the deferrals of compensation are treated as having been deferred under
a single non-qualified deferred compensation plan under
Section 1.409A-1(c)(2) of the Income Tax Regulations. Such lump sum payment
shall be made as soon as practicable after the occurrence of the distributable
event for which a Participant or Beneficiary becomes eligible to receive a Plan
Benefit, but not later than the last day of the Plan Year in which such event
occurs or, if later, by the 15th day of the third calendar month following the
occurrence of the event. A Participant or Beneficiary shall not be permitted,
directly or indirectly, to designate the taxable year in which such payment
shall be made.

 

5.14 Separation from Service Prior to 2009. If a Participant separated from
service prior to 2009 and has not commenced benefits by December 31, 2008,
payment of benefits shall be made in a lump sum not later than December 31,
2009.

 

ARTICLE VI

 

BENEFICIARY DESIGNATION

 

6.1 Beneficiary Designation. Each Participant shall have the right, at any time,
to designate any person or persons as his Beneficiary or Beneficiaries (both
primary and contingent) to whom payment under this Plan shall be paid in the
event of death prior to complete distribution of the Participant’s Plan Benefit.
Each beneficiary designation shall be in a written form prescribed by the
Committee and will be effective only when filed with the Committee during the
Participant’s lifetime.

 

6.2 Amendments. Any Beneficiary designation may be changed by a Participant
without the consent of any designated Beneficiary by the filing of a new
Beneficiary Designation with the Committee. The filing of a new Beneficiary
Designation form will cancel all Beneficiary Designations previously filed.

 

6.3 No Beneficiary Designation. If any Participant fails to designate a
Beneficiary in the manner provided above, or if the Beneficiary designated by a
deceased Participant predeceases the Participant, the Committee, shall direct
the Employer to distribute such

 

10

--------------------------------------------------------------------------------


 

Participant’s Plan Benefit (or the balance thereof) in the following order of
priority:

 

(a) to the Participant’s surviving spouse, if any; or

 

(b) if the Participant shall have no surviving spouse, then to the Participant’s
surviving children in equal shares; or

 

(c) if the Participant shall have no surviving spouse or children, then to the
Participant’s estate; or

 

(d) in the absence of an estate, in accordance with the intestate statute of the
Participant’s domicile.

 

6.4 Effect of Payment. Payment to the Beneficiary or as provided in Section 6.3
above, shall completely discharge Employer’s obligations under this Plan.

 

6.5 Death of Beneficiary. Following commencement of payment of Plan Benefit to
the Beneficiary, if the Beneficiary dies before receiving a complete
distribution of the Plan Benefit, the Committee shall direct the Employer to
distribute the balance of such Plan Benefit in a lump sum;

 

(a) as designated by the Beneficiary in a written form prescribed by the
Committee which is effective only when filed with the Committee during the
Beneficiary’s lifetime; or

 

(b) if the Beneficiary shall not have made such designation, then to the
Beneficiary’s estate.

 

11

--------------------------------------------------------------------------------


 

ARTICLE VII

 

ADMINISTRATION

 

7.1 Committee. This Plan shall be administered by the Committee. Members of the
Committee may be Participants under the Plan.

 

7.2 Agents. The Committee may appoint an individual to be the Committee’s agent
with respect to the day-to-day administration of the Plan. In addition, the
Committee may, from time to time, employ other agents and delegate to them such
administrative duties as it sees fit, and may from time to time consult with
counsel who may be counsel to the Employer.

 

7.3 Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and binding upon all persons having any
interest in the Plan.

 

7.4 Indemnity of Committee. The Employer shall indemnify and hold harmless each
of the members of the Committee against any and all claims, loss, damage,
expense or liability arising from any action or failure to act with respect to
this Plan, except in the case of gross negligence or willful misconduct by such
members of the Committee.

 

12

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

CLAIMS PROCEDURE

 

8.1 Claim. Any person claiming a Plan Benefit shall present the request in
writing to the Committee which shall respond in writing as soon as practicable.

 

8.2 Denial of Claim. If the claim is denied, the written notice of denial shall
be made within ninety (90) days of the date of receipt of such claim or request
by the Committee and shall state:

 

(a) The reason for denial, with specific reference to the Plan provisions on
which the denial is based.

 

(b) A description of any additional material or information required and an
explanation of why it is necessary.

 

(c) An explanation of the Plan’s claim review procedure.

 

8.3 Review of Claim. Any person whose claim or request is denied or who has not
received a response within ninety (90) days may request review by notice given
in writing to the Committee within sixty (60) days of receiving a response or
one hundred fifty (150) days from the date the claim was received by the
Committee. The claim or request shall be reviewed by the Committee who may, but
shall not be required to, grant the claimant a hearing. On review, the claimant
may have representation, examine pertinent documents, and submit issues and
comments in writing.

 

8.4 Final Decision. The decision on review shall normally be made within sixty
(60) days after the Committee’s receipt of a request for review. If an extension
of time is required for a hearing or other special circumstances, the claimant
shall be notified and the time for the extension shall be limited to one hundred
twenty (120) days after the Committee’s receipt of a request for review. The
decision shall be in writing and shall state the reasons and relevant Plan
provisions. All decisions on review shall be final and bind all parties
concerned.

 

13

--------------------------------------------------------------------------------


 

ARTICLE IX

 

AMENDMENT, MERGER AND TERMINATION OF PLAN

 

9.1 Amendment of Plan. The Board may at any time amend the Plan in whole or in
part, provided, however, that no amendment shall be effective to decrease or
restrict any Deferred Compensation Account maintained pursuant to any existing
Deferred Compensation Agreement under the Plan.

 

9.2 Merger of Plan. The Board may at any time merge the Plan and its related
Trust into another non-qualified plan maintained by the Employer or any member
of a controlled group of corporations or trades or businesses under common
control as defined in Code Section 414(b) or (c), respectively.

 

9.3 Termination of Plan. The Board may at any time terminate the Plan if in its
judgment, the tax, accounting, or other effects of the continuance of the Plan,
or potential payments thereunder would not be in the best interests of the
Employer, provided that the termination and liquidation of the Plan occur in
accordance with the requirements of Treasury Regulation
Section 1.409A-3(j)(4)(ix)(A), (B), (C) or (D), as applicable, in which case the
value of each Participant’s Deferred Compensation Account shall be paid to him
or her (or his or her Beneficiary, if applicable) in a single lump sum.

 

14

--------------------------------------------------------------------------------


 

ARTICLE X

 

MISCELLANEOUS

 

10.1 Unfunded Plan. This Plan is intended to be an unfunded plan that is
maintained primarily to provide deferred compensation benefits for a select
group of management employees or highly compensated employees. This Plan is not
intended to create an investment contract, but to provide tax deferral
opportunities and retirement benefits to Eligible Employees who have elected to
participate in the Plan.

 

10.2 Unsecured General Creditor. Employer’s obligation under the Plan shall be
merely that of an unfunded and unsecured promise of Employer to pay money in the
future. Under the provisions of this Plan, Participants’ rights will be those of
unsecured general creditors of the Employer.

 

10.3 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are expressly
declared to be unassignable and nontransferable. No part of the amounts payable
shall, prior to actual payment, be subject to seizure or separation for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, nor be transferable by operation of law in the
event of a Participant’s or an other person’s bankruptcy or insolvency.

 

10.4 Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between the Employer and
the Participant, and the Participant (or the Participant’s Beneficiary) shall
have no rights against the Employer except as may otherwise be specifically
provided herein. Moreover, nothing in this Plan shall be deemed to give a
Participant the right to be retained in the service of the Employer or to
interfere with the right of the Employer to discipline or discharge the
Participant at any time.

 

10.5 Participant Cooperation. A Participant will cooperate with the Employer by
furnishing any and all information requested by the Employer in order to
facilitate the payment of benefits hereunder and such other action as may be
requested by the Employer.

 

10.6 Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were used in the feminine in all cases where they would
so apply; and wherever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.

 

10.7 Captions. The captions of articles, sections and paragraphs of this Plan
are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 

15

--------------------------------------------------------------------------------


 

10.8 Governing Law. The provisions of this Plan shall be construed and
interpreted according to the laws of the Commonwealth of Pennsylvania.

 

10.9 Validity. In case any provision of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal and invalid provision had never been inserted herein.

 

10.10 Notice. Any notice or filing required or permitted to be given to the
Committee under the Plan shall be sufficient if in writing and hand delivered,
or sent by registered or certified mail, to any member of the Committee or the
President of the Employer. Such notice shall be deemed given as of the date of
delivery or, if delivery is made by mail, as of three (3) days following the
date shown on the postmark or on the receipt for registration or certification.

 

10.11 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Employer and its successors and assigns. The term successors as
used herein shall include any corporate or other business entity which shall,
whether by merger, consolidation, purchase or otherwise acquire all or
substantially all of the business and assets of the Employer, and successors of
any such corporation or other business entity.

 

10.12 Prohibition on Acceleration of Payments. Except as provided by
Section 409A of the Code and the regulations thereunder, the Plan shall not
permit the acceleration of the time or schedule of any payment or amount
scheduled to be paid pursuant to the terms fo the Plan, and no accelerated
payment may be made whether or not provided for under the terms of the Plan.

 

IN WITNESS WHEREOF, and pursuant to resolution of the Board of Trustees of the
undersigned corporation, such corporation has caused this amended and restated
Plan to be executed by its duly authorized officers, effective as of January 1,
2012, on this 20th day of December, 2012.

 

ATTEST:

BENEFICIAL MUTUAL SAVINGS BANK

 

 

 

 

/s/ William J. Kline, Jr.

 

By:

/s/ Thomas D. Cestare

 

16

--------------------------------------------------------------------------------